DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boers et al. (US 10158508).

    PNG
    media_image1.png
    515
    652
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    491
    725
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    626
    583
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    739
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    557
    690
    media_image5.png
    Greyscale

	With respect to claim 1, figs. 1-4 of Boers et al. (10158508) discloses  an electronic circuit (200), comprising: an amplifier including first cascode branch (414(A-H)) and a second cascode branch  (414(I-P)), the amplifier being configured to: receive a differential input control signals (from IP, IN, QP and QN); control gate voltages in the first cascode branch and gate voltages in the second cascode branch; generate a first output signal (420) with the first cascode branch; and generate a second output signal (422) with the second cascode branch; and a coupler configured to: perform a summation (at 219 and 221)  of the first output signal and the second output signal; and generate a final phase shifted output, wherein the first cascode branch or the second cascode branch includes a first cascode arm and a second cascode arm.  
 	With respect to claim 2, figs. 1-8 of Boers discloses the electronic circuit of claim 1, wherein the coupler is a quadrature coupler, wherein the amplifier is an in-phase (I) quadrature (Q) amplifier, and wherein the first cascode branch is an I cascode branch including a first cascode arm (A-D) and a second cascode arm (E-H).  
 	With respect to claim 3, figs. 1-8 of Boers discloses the electronic circuit of claim 2, wherein the first cascode arm of the I cascode branch includes a first cascode transistor (410A) and a second cascode transistor (410B), and the second cascode arm of the I cascode branch includes a third cascode transistor (410E) and a fourth cascode transistor (410F).  
 	With respect to claim 4, figs. 1-8 of Boers disclose the electronic circuit of claim 3, wherein the first (410A), second (410B), third (410E) and fourth (410F) cascode transistors of the I cascode branch are processed with I-based control signals (control signals IP and IN) of the received control signals and are segmented and weighted to produce relative I:Q ratios (Here, the ratios are present in that the same IP and IN go into each of the cascoded transistors therefore producing weighted and ratioed inputs).  
 	With respect to claim 5, figs. 1-8 disclose the electronic circuit of claim 2, wherein the second cascode branch is a Q cascode branch including a first cascode arm (I-L) and a second cascode arm (M-P).  
 	With respect to claim 6, figs. 1-8 of Boers disclose the electronic circuit of claim 5, wherein the first cascode arm of the Q cascode branch includes a first cascode transistor (410I) and a second cascode transistor (410J), and the second cascode arm of the Q cascode branch includes a third cascode transistor (410M) and a fourth cascode transistor (410N).  
 	With respect to claim 7, figs. 1-8 of Boers disclose the electronic circuit of claim 6, wherein the first, second, third and fourth cascode transistors of the I cascode branch process Q-based control signals of the received control signals and are segmented and weighted to produce relative I:Q ratios.  (Here, it is understood that the modulated signal is generated based on the combined signal (in phase and quadrature)). 
 	With respect to claim 8, figs. 1-8 of Boers disclose the electronic circuit of claim 2, wherein the gate voltages are controlled based on the control signals, and wherein the summation of the first and second output signals is a quadrature summation.  (quadrature hybrid vector summation is considered a quadrature summation).
 	With respect to claim 9, figs. 1-8 of Boers produces a method, comprising: receiving, with an amplifier including a first cascode branch (414(A-H)) and a second cascode branch  (414(I-P)), a differential input and control signals (from IP, IN, QP and QN); controlling gate voltages in the first cascode branch and gate voltages in the second cascode branch; generating, with the first cascode branch, a first output signal (420); generating, with the second cascode branch, a second output signal (422); performing, with a coupler, a summation of the first output signal and the second output signal (219); and generating, with the coupler, a final phase shifted output (output of phase shifter 210), wherein the first cascode branch or the second cascode branch includes a first cascode arm (A-D) and a second cascode arm (E-H).  
 	With respect to claim 10, figs 1-8 of Boers produce the method of claim 9, wherein the coupler is a quadrature coupler, wherein the amplifier is an in-phase (I) quadrature (Q) amplifier, and wherein the first cascode branch is an I cascode branch including a first cascode arm (A-D) and a second cascode arm (E-H).  
 	With respect to claim 11, figs 1-8 of Boers produce the method of claim 10, wherein the first cascode arm of the I cascode branch includes a first cascode transistor (410A) and a second cascode transistor (410B), and the second cascode arm of the I cascode branch includes a third cascode transistor (410E) and a fourth cascode transistor (410F).  
 	With respect to claim 12, figs. 1-8 produce the method of claim 11, wherein the first (410A), second (410B), third (410E) and fourth (410F) cascode transistors of the I cascode branch process I-based control signals of the received control signals and are segmented and weighted to produce relative I:Q ratios.  (Here, the ratios are present in that the same IP and IN go into each of the cascoded transistors therefore producing weighted and ratioed inputs).  
 	With respect to claim 13, figs. 1-8 produce the method of claim 10, wherein the second cascode branch is a Q cascode branch including a first cascode arm (I-L)and a second cascode arm (M-P).  
 	With respect to claim 14, figs. 1-8 produces the method of claim 13, wherein the first cascode arm (I-L) of the Q cascode branch includes a first cascode transistor (410I) and a second cascode transistor (410J), and the second cascode arm of the Q cascode branch includes a third cascode transistor (410M) and a fourth (410N) cascode transistor.  
 	With respect to claim 15, figs. 1-8 produce the method of claim 14, wherein the first (410I), second (410J), third (410M) and fourth (410N)  cascode transistors of the Q cascode branch process Q-based control signals of the received control signals and are segmented and weighted to produce relative I:Q ratios.  
 	With respect to claim 16, figs. 1-8 produce the method of claim 9, wherein the gate voltages are controlled based on the control signals, and wherein the summation of the first and second output signals is a quadrature summation (quadrature hybrid vector summation is considered a quadrature summation).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAREEM E ALMO whose telephone number is (571)272-5524. The examiner can normally be reached M-F (8:00am-4:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (Menatoallah Youssef) can be reached on M-F (8:00am-4:00pm). The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAREEM E ALMO/Examiner, Art Unit 2849              

/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849